DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The claims filed on 01/12/2021 has not been entered because they do not comply with 37 CFR 1.121(c)(5).  In the claims previously filed on 11/02/2020, claims 17-20 and 25-28 have been canceled. Therefore, in order to reinstate these claims in the later filed claims set of 01/12/2021, claims 17-20 and 25-28 need to be labeled as “new” with a new claim number.
	The claims filed on 11/02/2020 are examined under the merits hereinafter.
Specification
	The specification filed on 01/12/2021 and the amendment to the specification filed on 01/12/2021 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
about” in claim 13 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the instant specification, page 17 ll. 10-15, the oxidant vents are angularly aligned in the range of about 20 degrees to about 85 degrees, about 30 degrees to about 80 degrees and so on. It is not clear if an angle of 15 degrees and/or 95 degrees would fall within the range of “about 20 degrees to about 85 degrees”.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-11, 14-16, 21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slobodyanskiy (20150033749) in view of Archer (4667467).
Regarding claim 1
	Slobodyanskiy discloses a power production plant (Fig 6) comprising: 
a combustor (160) configured for receiving the gaseous fuel (fuel 70 can be a gaseous fuel, Para 0068), an oxidant (300), and a diluent (inert gas 304 being a compressed exhaust gas entering the combustor, Para 0069 ll. 1-3, exhaust gas 304 interpreted to be the diluent), and outputting a combustor exhaust stream (172); and 
a turbine (156 Fig 3) configured to receive the combustor exhaust stream (172 Fig 3); 

	Slobodyanskiy is silent on a gasifier configured for receiving a solid fuel and providing a gaseous fuel.
	However, Archer teaches a power plant comprising a gasifier (1 Fig 1) configured for receiving a solid fuel (line 5 for coal or solid carbonaceous fuel, Col 2 ll. 43-44) and providing a gaseous fuel (fuel gas is discharged from gasifier 1 via line 15 to line 23 to combustor 25, Col 2 ll. 50-57) to a combustor (25).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the power production plant in Slobodyanskiy with a gasifier configured for receiving coal as a solid fuel and providing a gaseous fuel to the combustor, as suggested and taught by Archer, in order to provide a low cost power production system (Col 2 ll. 34-38).
Regarding claim 2
	Slobodyanskiy in view of Archer discloses the power production plant of claim 1.
	Slobodyanskiy further discloses wherein the outer surface of the combustor liner includes a periphery and a length (outer periphery and length of combustion liner 308 in Fig 6), and wherein substantially the entirety of the outer surface of the combustor liner, about the periphery 

    PNG
    media_image1.png
    708
    1017
    media_image1.png
    Greyscale

Regarding claim 5
	Slobodyanskiy in view of Archer discloses the power production plant of claim 1.
	Slobodyanskiy further discloses wherein the combustor liner (308 Fig 6) comprises one or more openings (346 Fig 6) defined therein and adapted for passage therethrough of the oxidant (oxidant flow 344 enters combustion chamber 168 via openings 346) into the combustion chamber.
Regarding claim 6

	Slobodyanskiy further discloses wherein the combustor liner (308 Fig 6) comprises one or more openings (356) defined therein and adapted for passage therethrough of the diluent (diluent 304 enters combustion chamber 168 via openings 356) into the combustion chamber.
Regarding claim 7
	Slobodyanskiy in view of Archer discloses the power production plant of claim 1.
	Slobodyanskiy further discloses wherein the combustor liner comprises a first, inner liner (inner liner 308 in Fig 6) and a second, outer liner (outer liner 314).
Regarding claim 8
	Slobodyanskiy in view of Archer discloses the power production plant of claim 7.
	Slobodyanskiy further discloses wherein the inner liner and the outer liner are spaced apart so as to define a space (316 Fig 6) therebetween, the space being adapted for passage therethrough of the diluent (diluent 304).
Regarding claim 9
	Slobodyanskiy in view of Archer discloses the power production plant of claim 1.
	Slobodyanskiy further discloses wherein the combustion chamber defines a reaction zone (flame stabilizing zone 348 construed to be the reaction zone, Fig 6, Para 0074) and a dilution zone (dilution zone located at dilution holes 356, Para 0073).
Regarding claim 10
	Slobodyanskiy in view of Archer discloses the power production plant of claim 1.
	Slobodyanskiy further discloses wherein the combustor further comprises an oxidant injector (both nozzle 164 and holes 346 are injecting oxidant in Fig 6 and Para 0051, construed 
Regarding claim 11
	Slobodyanskiy in view of Archer discloses the power production plant of claim 10.
	Slobodyanskiy further discloses wherein the oxidant injector comprises a first stage oxidant injector (nozzle 164 construed as the first stage oxidant injector, Fig 6) arranged to introduce at least a first portion of at least the oxidant into the combustion chamber (injecting a first portion of oxidant into combustion chamber 168).
Regarding claim 14
	Slobodyanskiy in view of Archer discloses the power production plant of claim 10.
	Slobodyanskiy further discloses wherein the oxidant injector includes a passage therethrough (interior passage of nozzle/injector 164 in Fig 6) configured for engagement by a fuel nozzle (each oxidant injector 164 engaged with each fuel line of fuel supply 70, each fuel line is construed as a fuel nozzle as annotated in Fig 6).

    PNG
    media_image2.png
    708
    1087
    media_image2.png
    Greyscale

Regarding claim 15
	Slobodyanskiy in view of Archer discloses the power production plant of claim 11.
	Slobodyanskiy further discloses wherein the oxidant injector comprises a second stage oxidant injector (holes 346 construed as the second stage injector in Fig 6) arranged to introduce a second portion of at least the oxidant (second oxidant portion 344) through a wall of the combustor liner (holes 346 penetrate a wall of liner 308 to let oxidant 344 flow through) defining the combustion chamber.
Regarding claim 16
	Slobodyanskiy in view of Archer discloses the power production plant of claim 15.
	Slobodyanskiy further discloses wherein the second stage oxidant injector is arranged relative to the first stage oxidant injector so that the second portion of at least the oxidant (2nd portion of oxidant is at holes 346 which is downstream of 1st portion of oxidant at nozzle 164) is 
Regarding claim 21
Slobodyanskiy discloses a power production method comprising: 
injecting the gaseous fuel (fuel 70 can be a gaseous fuel, Para 0068) into a combustor (160) with an oxidant (300) and a diluent (inert gas 304 being a compressed exhaust gas injected into the combustor, Para 0069 ll. 1-3) so as to combust the fuel and form a combustor exhaust stream (172); and 

wherein the combustor includes an outer casing (326) and a combustor liner (308) defining a combustion chamber (168) therein, and wherein a flow of the oxidant, and the diluent is passed along at least a portion of an outer surface of the combustor liner (oxidant 344 flowing on an outer surface of liner 308 and diluent 304 flowing along the outer surface of liner 308) prior to being received by the combustion chamber to thereby provide for cooling of the combustor liner (oxidant 344 and diluent 304 flowing along the liner 308 and providing cooling for the liner).
	Slobodyanskiy is silent on gasifying a solid fuel to form a gaseous fuel.
However, Archer teaches a power plant comprising a gasifier (1 Fig 1) configured for gasifying a solid fuel (line 5 for coal or solid carbonaceous fuel, Col 2 ll. 43-44) to form a gaseous fuel (fuel gas is discharged from gasifier 1 via line 15 to line 23 to combustor 25, Col 2 ll. 50-57) to a combustor (25).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the power production plant in Slobodyanskiy with a gasifier configured for gasifying a solid fuel to form a gaseous fuel to the combustor, as suggested and taught by Archer, in order to provide a low cost power production system (Col 2 ll. 34-38).
Regarding claim 23
	Slobodyanskiy in view of Archer discloses the power production method of claim 21.
	Slobodyanskiy further discloses wherein the combustor liner comprises one or more openings (holes 346 in Fig 6) defined therein, and wherein at least a portion of the oxidant is 
Regarding claim 24
	Slobodyanskiy in view of Archer discloses the power production method of claim 21.
	Slobodyanskiy further discloses wherein the combustor liner (308 Fig 6) comprises one or more openings (356 in Fig 6) defined therein, and wherein at least a portion of the diluent is passed through the one or more openings (diluent 304 flowing through openings 356) into the combustion chamber (168).

Claim(s) 3-4 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slobodyanskiy in view of Archer, as applied to claims 1, 17, and 21 above, and further in view of Maurer (20150118019).
Regarding claim 3
	Slobodyanskiy in view of Archer discloses the power production plant of claim 1.
Slobodyanskiy in view of Archer is silent on wherein the combustor liner comprises a plurality of longitudinally-extending reinforcing rib members engaged with the outer surface of the combustor liner, wherein at least a portion of the outer surface of the combustor liner between adjacent reinforcing rib members is configured to receive the flow of any one or more of the fuel, the oxidant, and the diluent thereagainst prior to being received by the combustion chamber.
However, Maurer teaches a combustor including a combustor liner (7 Fig 6), the liner comprises a plurality of longitudinally-extending reinforcing rib members (21 Fig 6, ribs 21 extend longitudinally on an outer surface of liner wall 7) engaged with the outer surface of the combustor liner, wherein at least a portion of the outer surface of the combustor liner between adjacent reinforcing rib members is configured to receive the flow of the oxidant (air/oxidant flowing against the outer surface of liner wall 7 before entering the combustion chamber 4 in Fig 3A) thereagainst prior to being received by the combustion chamber.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the outer surface of the combustion liner in Slobodyanskiy, a plurality of longitudinally-extending reinforcing rib members engaged with the outer surface of the combustor liner, wherein at least a portion of the outer surface of the combustor liner between adjacent reinforcing rib members is configured to receive the flow of the oxidant thereagainst prior to being received by the combustion chamber, as suggested and taught by Maurer, in order to act as cooling ribs to better cool the liner duct wall (Para 0013).
Regarding claim 4
	Slobodyanskiy in view of Archer and Maurer discloses the power production plant of claim 3.
Slobodyanskiy further discloses a sleeve member (314 Fig 7) extending about the outer surface of the combustor liner (324/334), the flow of the oxidant, and the diluent being directed against the outside surface of the combustion chamber prior to being received by the combustion chamber (oxidant 68 and diluent 170 provided to the outer surface of liner 324/334).
Maurer teaches a combustor including the plurality of reinforcing rib members (Maurer teaches ribs 21 in Fig 6) positioned between a sleeve member (10) and a combustion liner (7). 
Therefore, Slobodyanskiy in view of Archer and Maurer teaches a plurality of longitudinally-extending cooling channels (Maurer teaches cooling channels in between ribs 21) about the outer surface of the combustor liner (outer surface of liner 7).
By placing a plurality of longitudinally-extending reinforcing rib members, taught by Maurer, in between the combustion liner (308) and the sleeve (314) in Slobodyanskiy, to form a plurality of longitudinally-extending cooling channels about the outer surface of the combustion liner, the diluent (304 in Slobodyanskiy) would flow against the outside surface of the combustion chamber prior to being received by the combustion chamber. 
Regarding claim 22
	Slobodyanskiy in view of Archer discloses the power production method of claim 21.
	Slobodyanskiy in view of Archer is silent on wherein the combustor liner comprises a plurality of longitudinally-extending reinforcing rib members engaged with the outer surface of the combustor liner, wherein at least a portion of the outer surface of the combustor liner between adjacent reinforcing rib members is configured to receive the flow of any one or more of the fuel, the oxidant, and the diluent thereagainst prior to being received by the combustion chamber.
However, Maurer teaches a combustor including a combustor liner (7 Fig 6), the liner comprises a plurality of longitudinally-extending reinforcing rib members (21 Fig 6, ribs 21 extend longitudinally on an outer surface of liner wall 7) engaged with the outer surface of the combustor liner, and wherein the flow of the oxidant (air/oxidant flowing against the outer surface of liner wall 7 before entering the combustion chamber 4 in Fig 3A) is passed along at least a portion of the outer surface of the combustor liner between adjacent reinforcing rib members (air/oxidant flowing between adjacent ribs 21) prior to being received by the combustion chamber.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the outer surface of the combustion liner in Slobodyanskiy, a plurality of longitudinally-extending reinforcing rib members engaged with the outer surface of the combustor liner, and wherein the the oxidant is passed along at least a portion of the outer surface of the combustor liner between adjacent reinforcing rib members prior to being received by the combustion chamber, as suggested and taught by Maurer, in order to act as cooling ribs to better cool the liner duct wall (Para 0013).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slobodyanskiy in view of Archer, as applied to claims 1 and 21 above, and further in view of Willis (4483138).
Regarding claim 12
	Slobodyanskiy in view of Archer discloses the power production plant of claim 11.
Slobodyanskiy further discloses wherein the first stage oxidant injector includes a swirler device (nozzles 164 can contain swirler vanes, Para 0051, the swirler vanes are construed 
	Slobodyanskiy is silent on the swirler vanes of the swirler device to direct the oxidant at an angle relative to axial.
	However, Willis teaches an injector (22 Fig 2) to inject an oxidant (air A) via a swirler device (swirler vanes 32 Fig 4) to direct the oxidant at an angle relative to axial (vanes 32 curved relative to the axial direction in Fig 4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to orient the swirler vanes of the swirler device in Slobodyanskiy to direct the oxidant at an angle relative to axial, as suggested and taught by Willis, in order to ensure adequate mixing of the fuel and oxidant to enhance combustion efficiency (Col 3 ll. 45-46).
Regarding claim 13
	Slobodyanskiy in view of Archer and Willis discloses the power production plant of claim 12.
Slobodyanskiy in view of Archer and Willis further discloses wherein the swirler device comprises a plurality of angled oxidant vents (Willis teaches vents being spaces in between adjacent swirler vanes 32 in Fig 4) configured to direct the oxidant into the combustion chamber at an angle of about 20 degrees to about 85 degrees relative to axial (vanes 32 are curved at 30 degrees, Col 2 ll. 47-48).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Valeev (20160010548) teaches a combustor having an oxidant, a diluent and a gaseous fuel
Cihlar (20120198855) teaches a plurality of ribs between a liner and a flow sleeve in Fig 4
Narcus (20120247111) teaches a plurality of ribs/fins 50
Motter (7513100) teaches to inject fuel, air, and water/diluent into the combustor
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741